STATE OF MICHIGAN

                        COURT OF APPEALS



COUNCIL OF ORGANIZATIONS AND            FOR PUBLICATION
OTHERS FOR EDUCATION ABOUT              September 21, 2017
PAROCHIAID, AMERICAN CIVIL LIBERTIES    9:05 a.m.
UNION OF MICHIGAN, MICHIGAN PARENTS
FOR SCHOOLS, 482FORWARD, MICHIGAN
ASSOCIATION OF SCHOOL BOARDS,
MICHIGAN ASSOCIATION OF SCHOOL
ADMINISTRATORS, MICHIGAN
ASSOCIATION OF INTERMEDIATE SCHOOL
ADMINISTRATORS, MICHIGAN SCHOOL
BUSINESS OFFICIALS, MICHIGAN
ASSOCIATION OF SECONDARY SCHOOL
PRINCIPALS, MIDDLE CITIES EDUCATION
ASSOCIATION, MICHIGAN ELEMENTARY
AND MIDDLE SCHOOL PRINCIPALS
ASSOCIATION, KALAMAZOO PUBLIC
SCHOOLS, and KALAMAZOO PUBLIC
SCHOOLS BOARD OF EDUCATION,

          Plaintiffs-Appellees,

v                                       No. 338258
                                        Court of Claims
STATE OF MICHIGAN, GOVERNOR,            LC No. 17-000068-MB
DEPARTMENT OF EDUCATION, and
SUPERINTENDENT OF PUBLIC
INSTRUCTION,

          Defendants,
and

IMMACULATE HEART OF MARY, SENATOR
PHIL PAVLOV, SENATOR PATRICK
COLBECK, REPRESENTATIVE TIM KELLY,
REPRESENTATIVE KIM LASATA, STEPHEN
SANFORD, JENNIFER SANFORD,
NATHANIEL CHOL, ROCHIEL ATEM,
ANDREW LAUPPE, CARRIE LAUPPE,
STEPHEN SWEETLAND, and BERNADINE
SWEETLAND,

                                  -1-
               Appellants.


COUNCIL OF ORGANIZATIONS AND
OTHERS FOR EDUCATION ABOUT
PAROCHIAID, AMERICAN CIVIL LIBERTIES
UNION OF MICHIGAN, MICHIGAN PARENTS
FOR SCHOOLS, 482FORWARD, MICHIGAN
ASSOCIATION OF SCHOOL BOARDS,
MICHIGAN ASSOCIATION OF SCHOOL
ADMINISTRATORS, MICHIGAN
ASSOCIATION OF INTERMEDIATE SCHOOL
ADMINISTRATORS, MICHIGAN SCHOOL
BUSINESS OFFICIALS, MICHIGAN
ASSOCIATION OF SECONDARY SCHOOL
PRINCIPALS, MIDDLE CITIES EDUCATION
ASSOCIATION, MICHIGAN ELEMENTARY
AND MIDDLE SCHOOL PRINCIPALS
ASSOCIATION, KALAMAZOO PUBLIC
SCHOOLS, and KALAMAZOO PUBLIC
SCHOOLS BOARD OF EDUCATION,


               Plaintiffs-Appellees,

v                                                        No. 338259
                                                         Court of Claims
STATE OF MICHIGAN, GOVERNOR,                             LC No. 17-000068-MB
DEPARTMENT OF EDUCATION, and
SUPERINTENDENT OF PUBLIC
INSTRUCTION,


               Defendants,
and

MICHIGAN CATHOLIC CONFERENCE and
MICHIGAN ASSOCIATION OF NON-PUBLIC
SCHOOLS,

               Appellants.


Before: Hoekstra, P.J., and Meter and K. F. Kelly, JJ.



                                               -2-
METER, J.

        In Docket No. 338258, Immaculate Heart of Mary, Senator Phil Pavlov, Senator Patrick
Colbeck, Representative Tim Kelly, Representative Kim Lasata, Stephen Sanford, Jennifer
Sanford, Nathaniel Chol, Rochiel Atem, Andrew Lauppe, Carrie Lauppe, Stephen Sweetland,
and Bernadine Sweetland (collectively, Immaculate Heart et al) filed a motion to intervene as
defendants in a lawsuit filed by plaintiffs. In Docket No. 338259, the Michigan Catholic
Conference (MCC) and Michigan Association of Non-Public Schools (MANS) filed a motion to
intervene as defendants in the same lawsuit filed by plaintiffs. Plaintiffs’ complaint named the
State of Michigan, the Governor, the Department of Education, and the Superintendent of Public
Instruction as defendants. The Court of Claims denied the motions to intervene. Thereafter,
Immaculate Heart et al and the MCC and MANS filed applications for leave to appeal, and this
Court granted the applications and consolidated the appeals. Council of Organizations & Others
for Ed About Parochiaid v Michigan, unpublished order of the Court of Appeals, entered May
11, 2017 (Docket No. 338258); Council of Organizations & Others for Ed About Parochiaid v
Michigan, unpublished order of the Court of Appeals, entered May 11, 2017 (Docket No.
338259). Thus, Immaculate Heart et al and the MCC and MANS now appeal by leave granted.
We conclude that the Court of Claims lacked subject-matter jurisdiction over claims against
Immaculate Heart et al and the MCC and MANS and thus we affirm the decision of the Court of
Claims to deny the motions to intervene.

        Plaintiffs filed their complaint on March 21, 2017. The complaint asserted that although
Const 1963, art 8, § 2, ¶ 2, prohibits public funds from being used to aid private, denominational,
or other nonpublic schools, § 152b of 2016 PA 249, which was signed into law on June 27, 2016,
appropriated $2,500,000 to reimburse nonpublic schools for the cost of compliance with various
statutes and regulations. The complaint further asserted that although Const 1963, art 4, § 30,
requires approval from two-thirds of both the Senate and House of Representatives in order to
appropriate public money for private purposes, 2016 PA 249 did not pass through the Senate by
a two-thirds vote. The complaint sought a declaration that the appropriation of funds under §
152b was unconstitutional under Const 1963, art 8, § 2, ¶ 2, and Const 1963, art 4, § 30; a writ
of mandamus prohibiting the Superintendent of Public Instruction and the Michigan Department
of Education from disbursing funds under § 152b; and injunctive relief preventing public funds
from going to nonpublic schools.

        On March 28, 2017, the MCC and MANS filed a motion to intervene as parties in interest
under MCR 2.209. The MCC and MANS indicated that, as organizations, they have fought to
protect the rights of students enrolled in Michigan’s nonpublic schools. In part, the MCC and
MANS asserted that § 152b properly permits nonpublic schools to seek reimbursement for
compliance with various state-mandated health, safety, and welfare requirements. The MCC and
MANS argued that they had the right to intervene because they filed a timely application, that
they had an interest in the subject of the action that would be affected by the outcome of the
action, and that their interests may not be adequately represented by the named parties. The
MCC and MANS explained that they and their members would incur loss if § 152b were found
unconstitutional, that they would provide a unique perspective to the case because they had
firsthand knowledge of how funds are used and of school operations, and that “no party currently
involved in this litigation stands to lose in the way that Intervenors’ members and students do.”
In the alternative, the MCC and MANS argued that they should be allowed to intervene on a

                                                -3-
permissive basis because they filed a timely application, their defense involved a common
question of law with the proceeding, and their participation would not cause prejudice or delay.

        In April 2017, Immaculate Heart et al filed a motion to intervene as parties in interest
under MCR 2.209.1 Immaculate Heart et al attached a proposed answer to their motion, and the
proposed answer asserted that Const 1963, art 8, § 2, ¶ 2, was added by Proposal C, the adoption
of which was “the direct result of a smear campaign against the Catholic Church and Catholic
schools, orchestrated by the Council Against Parochiaid and its allies.” The proposed answer
further asserted that § 152b of 2016 PA 249 was valid because Const 1963, art 8, § 2, ¶ 2, was
unconstitutional under the First and Fourteenth Amendments of the United States Constitution.
        Immaculate Heart et al filed a brief in support of their motion and argued that they could
intervene as of right because their application was timely, they had an interest in the action, and
the named parties would not adequately represent their interests. Immaculate Heart et al further
argued that the state defendants could not take the legal position that Const 1963, art 8, § 2, ¶ 2,
was unconstitutional. In the alternative, Immaculate Heart et al argued that they should be
allowed to intervene on a permissive basis because they filed a timely application, their defense
involved a common question of law with the proceeding, and their participation would not cause
prejudice or delay

        On April 11, 2017, the MCC and MANS filed a proposed answer, which asserted their
position outlined in their motion to intervene. The proposed answer also alleged that plaintiffs
failed to state a claim, that some or all plaintiffs lacked standing, and that Const 1963, art 8, § 2,
¶ 2, was unconstitutional under the First and Fourteenth Amendments of the United States
Constitution if interpreted in the way plaintiffs asserted.

        On May 2, 2017, the trial court issued an opinion and order denying both motions to
intervene. The trial court concluded that the MCC and MANS established a basis to intervene
under MCR 2.209; however, the trial court noted that it must deny the motion to intervene if it
lacked jurisdiction to decide the proposed intervenors’ rights. The trial court explained that it
lacked jurisdiction over non-state actors as defendants under MCL 600.6419(1)(a) and held that
it must deny the motions to intervene. As part of its jurisdictional discussion, the trial court
noted that, if not for the jurisdictional issue, “the motion to intervene as defendants by
Immaculate Heart of Mary et. al. would be redundant and their proposed interest would be
adequately represented by MCC and MANS.” The trial court further noted that, “to the extent
the state legislators could be considered to have sought intervention in their roles as state
legislators, the [c]ourt would be disinclined to find that their interests were not already
adequately represented by the named state Defendants and the Attorney General.”



1
  According to the briefs, the individuals who are not state legislators are parents who “have
children who attend private religious schools, have children who attend public schools but wish
to send those children to private religious schools, or both.” In addition, “[p]roposed intervening
defendant Representative Tim Kelly voted in support of 2016 PA 249, and he, along with
Senator Phil Pavlov, Senator Patrick Colbeck, and Representative Kim LaSata, seek to enforce
the policy the legislation [sic] enacted in Section 152b.”


                                                 -4-
      Immaculate Heart et al now appeal by leave granted in Docket No. 338258, and the MCC
and MANS now appeal by leave granted in Docket No. 338259.

      On May 22, 2017, this Court issued an order staying the proceedings in part. Council of
Organizations & Others for Ed v Michigan, unpublished order of the Court of Appeals, entered
May 22, 2017 (Docket No. 338258).2

      Appellants contend that the Court of Claims erred in ruling that it could not grant the
motions to intervene because of a lack of subject-matter jurisdiction.

        “Whether the trial court had subject-matter jurisdiction is a question of law that this Court
reviews de novo.” Bank v Mich Ed Ass’n-NEA, 315 Mich App 496, 499; 892 NW2d 1 (2016)
(quotation marks and citation omitted). “We review de novo questions of statutory
interpretation, with the fundamental goal of giving effect to the intent of the Legislature.” Id.
“That intent is clear if the statutory language is unambiguous, and the statute must then be
enforced as written.” Weakland v Toledo Engineering Co, Inc, 467 Mich 344, 347; 656 NW2d
175 (2003), amended on other grounds 468 Mich 1216 (2003).

       For purposes of this appeal, we will assume, without deciding, that all appellants would
be allowed to intervene if solely the intervention court rule, MCR 2.209, were under
consideration. MCR 2.209 states:

              (A) Intervention of Right. On timely application a person has a right to
       intervene in an action:

              (1) when a Michigan statute or court rule confers an unconditional right to
       intervene;

               (2) by stipulation of all the parties; or

               (3) when the applicant claims an interest relating to the property or
       transaction which is the subject of the action and is so situated that the disposition
       of the action may as a practical matter impair or impede the applicant’s ability to
       protect that interest, unless the applicant’s interest is adequately represented by
       existing parties.

              (B) Permissive Intervention.           On timely application a person may
       intervene in an action




2
 This Court subsequently granted a motion for partial relief from stay, allowing “plaintiffs to
make a filing(s) in the Court of Claims in accordance with the verification requirements of MCL
600.6431.” Council of Organizations & Others for Ed v Michigan, unpublished order of the
Court of Appeals, entered June 21, 2017 (Docket Nos. 338258; 338259).


                                                  -5-
              (1) when a Michigan statute or court rule confers a conditional right to
       intervene; or

              (2) when an applicant’s claim or defense and the main action have a
       question of law or fact in common.

               In exercising its discretion, the court shall consider whether the
       intervention will unduly delay or prejudice the adjudication of the rights of the
       original parties.

             (C) Procedure. A person seeking to intervene must apply to the court by
       motion and give notice in writing to all parties under MCR 2.107. The motion
       must

               (1) state the grounds for intervention, and

              (2) be accompanied by a pleading stating the claim or defense for which
       intervention is sought.

              (D) Notice to Attorney General. When the validity of a Michigan statute
       or a rule or regulation included in the Michigan Administrative Code is in
       question in an action to which the state or an officer or agency of the state is not a
       party, the court may require that notice be given to the Attorney General,
       specifying the pertinent statute, rule, or regulation.

Notwithstanding this court rule, existing statutory and common law—most notably MCL
600.6419(1) and Estes v Titus, 481 Mich 573; 751 NW2d 493 (2008)—demonstrates that
appellants could not in fact intervene in plaintiffs’ lawsuit because the Court of Claims lacked
subject-matter jurisdiction over claims against non-state actors.

        “[A] judgment entered by a court that lacks subject-matter jurisdiction is void, [and]
subject-matter jurisdiction is established by the pleadings and exists when the proceeding is of a
class the court is authorized to adjudicate and the claim stated in the complaint is not clearly
frivolous.” Clohset v No Name Corp (On Remand), 302 Mich App 550, 561; 840 NW2d 375
(2013) (quotation marks and citations omitted). In other words, “[a] court’s subject-matter
jurisdiction is determined only by reference to the allegations listed in the complaint,” and “[i]f it
is apparent from the allegations that the matter alleged is within the class of cases with regard to
which the court has the power to act, then subject-matter jurisdiction exists.” Grubb Creek
Action Comm v Shiawassee Co Drain Comm’r, 218 Mich App 665, 668; 554 NW2d 612 (1996).
“[T]he [l]ack of jurisdiction of the subject matter may be raised at any time and the parties to an
action cannot confer jurisdiction by their conduct or action nor can they waive the defense by not
raising it.” Hillsdale Co Sr Servs, Inc v Hillsdale Co, 494 Mich 46, 51 n 3; 832 NW2d 728
(2013) (quotation marks and citation omitted; second alteration in Hillsdale).

       Concerning the jurisdiction of the Court of Claims, MCL 600.6419(1) provides, in part:

       Except as otherwise provided in this section, the court has the following power
       and jurisdiction:

                                                 -6-
               (a) To hear and determine any claim or demand, statutory or
       constitutional, liquidated or unliquidated, ex contractu or ex delicto, or any
       demand for monetary, equitable, or declaratory relief or any demand for an
       extraordinary writ against the state or any of its departments or officers
       notwithstanding another law that confers jurisdiction of the case in the circuit
       court.

“The Court of Claims is a court of legislative creation. Its statutory powers are explicit and
limited.” Feliciano v State, Dep’t of Natural Resources, 97 Mich App 101, 109; 293 NW2d 732
(1980).3 “[T]he Court of Claims is a court of limited jurisdiction which does not possess the
broad and inherent powers of a constitutional court.” Meda v City of Howell, 110 Mich App 179,
183; 312 NW2d 202 (1981). “Therefore, the Court of Claims lacks jurisdiction to hear actions
against persons who, although public officials, are being sued in their individual capacities.” Id.
Where a court lacks jurisdiction over the subject matter of a suit, any action with respect to such
a cause, other than dismissal, is absolutely void.” Id. In Meda, the Court stated that “the Court
of Claims lacked subject matter jurisdiction over defendants in their individual capacities . . . .”
Id. (emphasis added).

       In Estes v Titus, 481 Mich 573, 583-584; 751 NW2d 493 (2008), the Michigan Supreme
Court discussed jurisdiction and a motion to intervene under MCR 2.209(A)(3):

       Plaintiff’s motion to intervene was based on MCR 2.209(A)(3), which allows an
       intervention of right in cases in which the intervenor’s interests are not adequately
       represented by the parties. The court rule would otherwise have applied in the
       divorce because neither of the Tituses adequately represented plaintiff’s interest
       as a potential creditor. However, the rule did not apply because the creditor
       sought to intervene in a divorce action in which the court did not have statutory
       jurisdiction to decide the intervenor’s rights. Court rules cannot establish,
       abrogate, or modify the substantive law.

               In Yedinak v Yedinak, [383 Mich 409; 175 NW2d 706 (1970),] we
       addressed this same issue in the context of the court rules of permissive and
       necessary joinder. The majority in Yedinak found that nothing in these rules gave
       the divorce courts “power to disregard statutory provisions pertaining to divorce
       and to litigate the rights of others than the husband and wife.” The same
       reasoning applies here. The divorce court properly denied plaintiff’s motion to
       intervene in the divorce proceedings, and plaintiff correctly concluded that an
       appeal from the denial order would have been futile. [Citations omitted; emphasis
       added.]




3
  “Although cases decided before November 1, 1990, are not binding precedent, MCR
7.215(J)(1), they nevertheless can be considered persuasive authority[.]” In re Stillwell Trust,
299 Mich App 289, 299 n 1; 829 NW2d 353 (2012).


                                                -7-
        MCL 600.6419, which specifically outlines the jurisdiction of the Court of Claims,
contains a requirement that the action be “against the state or any of its departments or officers . .
. .” Indeed the very essence of the Court of Claims is to hear claims against the state. Thus, the
nature of a defendant as a private individual necessarily relates to the subject-matter jurisdiction
of the Court of Claims. See, e.g., Meda, 110 Mich App at 183; see also Haider v Mich Tech
Univ, unpublished opinion per curiam of the Court of Appeals, issued June 13, 1997 (Docket No.
183350), p 3 (holding that “[b]ecause the individual defendants are not executive officers, the
Court of Claims did not have subject-matter jurisdiction over” claims against them).4

         It is true that MCL 600.6422 indicates that “[p]ractice and procedure in the court of
claims shall be in accordance with the statutes and court rules prescribing practice in the circuit
courts of this state, except as otherwise provided in this section.” The MCC and MANS argue
that, therefore, MCR 2.209 is the proper authority for determining whether they may intervene.
This argument is misguided, however, in light of the clear guidance of Estes. Again, in Estes,
481 Mich at 583, the Supreme Court stated that MCR 2.209 “would otherwise have applied” but
that it did not in fact apply because “the court did not have statutory jurisdiction to decide the
intervenor’s rights.” Just as the court did not have statutory jurisdiction to “decide the
intervenor’s rights” in Estes, the Court of Claims does not have statutory jurisdiction to “decide
the [potential intervenors’] rights” as defendants in the present case.

        The Court of Claims correctly held that, given the nature of the proceedings, MCR 2.209
is inapplicable because the Court of Claims lacked subject-matter jurisdiction over claims against
appellants as defendants.5

         Immaculate Heart et al argues that the state legislators were seeking to intervene in their
official capacities and thus cannot be barred from intervening by MCL 600.6419 and Estes.

       MCL 600.6419(7) defines the phrase “the state or any of its departments or officers” as:

       this state or any state governing, legislative, or judicial body, department,
       commission, board, institution, arm, or agency of the state, or an officer,
       employee, or volunteer of this state or any governing, legislative, or judicial body,
       department, commission, board, institution, arm, or agency of this state, acting, or
       who reasonably believes that he or she is acting, within the scope of his or her
       authority while engaged in or discharging a government function in the course of
       his or her duties.




4
 Unpublished opinions are not binding but may be used as guides. See Peterson Novelties, Inc v
Berkley, 259 Mich App 1, 20 n 16; 672 NW2d 351 (2003).
5
  Appellants note that Court of Claims cases exist in which no party evidently objected, on
jurisdictional grounds, to intervention by non-state parties. The existence of these cases does not
mandate reversal in the present case, where the jurisdictional issue is squarely before us.


                                                 -8-
        The Court of Claims opined that the state legislators were “seeking to intervene in
capacities outside of their state governmental roles.” On appeal, Immaculate Heart et al argue
that the state legislators were seeking to intervene as legislators, i.e., in the capacity of their
governmental roles, by arguing that Const 1963, art 8, § 2, ¶ 2, is unconstitutional. We conclude
that both positions misconstrue the definition outlined in MCL 600.6419(7), as used in MCL
600.6419(1)(a).

          MCL 600.6419(1)(a) gives the Court of Claims jurisdiction “[t]o hear and determine
any . . . demand for monetary, equitable, or declaratory relief . . . against the state or any of its
departments or officers . . . .” MCL 600.6419(7) defines the phrase “the state or any of its
departments or officers” to include “an officer, employee, or volunteer
of . . . any . . . legislative . . . body . . . of this state, acting, or who reasonably believes that he or
she is acting, within the scope of his or her authority while engaged in or discharging a
government function . . . .” Thus, the Court of Claims has jurisdiction “[t]o hear and determine
any . . . demand for . . . equitable[] or declaratory relief . . . against . . . an officer . . . who . . . is
acting[] within the scope of his or her authority while engaged in or discharging a government
function . . . .” When read in the context of a claim against the state’s officers, it is clear that for
the Court of Claims to have jurisdiction, the officer must have been acting, or reasonably
believed he or she was acting, within the scope of his or her authority at the time of the alleged
wrongful conduct, not at the time he or she filed a motion to intervene or become a part of the
action. Plaintiffs are raising no claims against any of the state legislators for allegedly wrongful
conduct during which they were acting, or reasonably believed that they were acting, within the
scope of their “authority while engaged in or discharging a government function in the course”
of their duties. There were, simply, no claims or demands against the state legislators for the
Court of Claims to have jurisdiction over.6

        Affirmed.

                                                                   /s/ Patrick M. Meter
                                                                   /s/ Joel P. Hoekstra
                                                                   /s/ Kirsten Frank Kelly




6
  It is tempting to conclude that because Representative Tim Kelly voted in favor of 2016 PA
249, MCL 600.6419 encompasses him. However, we must construe MCL 600.6419 as written,
Weakland, 467 Mich at 347, and plaintiffs are not making a claim against him for that vote. In
other words, plaintiffs are not alleging wrongful conduct on the part of individual legislators but
are seeking a declaration that the vote as a whole is necessarily limited by the Michigan
Constitution and that the state, the governor, the Department of Education, and the
Superintendent of Public Instruction must not enforce it.


                                                     -9-